Citation Nr: 1518321	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy of the right upper extremity (dominate) secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for diabetic neuropathy of the left upper extremity secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a low back disorder to include as secondary to service-connected disabilities.

4.  Whether new and material evidence have been received to reopen entitlement to service connection for a right knee disorder to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Additional evidence pertinent to the Veteran's service connection claim for peripheral neuropathy of the bilateral upper extremities to include a March 2015 VA examination have been associated with the claims file since the last supplemental statement of the case issued in August 2014.  Nonetheless, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2014).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.

During the course of this appeal, the RO granted the Veteran's service connection claim for a psychiatric disorder (anxiety disorder with depressive disorder) due to fear of hostile military activity in a May 2013 rating decision.  As this is a full grant of the benefit sought on appeal, the Board concludes that this issue is no longer before the Board.

The issues of entitlement to service connection for a low back disorder and to reopen entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's current neuropathy of the radial, median and ulnar nerves of the right upper extremity is caused by his service-connected type II diabetes mellitus. 

2.  The evidence is at least in equipoise with respect to whether the Veteran's current neuropathy of the radial, median and ulnar nerves of the left upper extremity is caused by his service-connected type II diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Neuropathy of the radial, median and ulnar nerves of the right upper extremity is caused by his service-connected type II diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Neuropathy of the radial, median and ulnar nerves of the left upper extremity is caused by his service-connected type II diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With respect to the Veteran's claim of entitlement to service connection for neuropathy of the bilateral upper extremities, the Board has granted the Veteran's claim.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran asserts that he is entitled to service connection for neuropathy of the bilateral upper extremities as secondary to his type II diabetes mellitus. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has a current diagnosis of carpal tunnel syndrome of the bilateral upper extremities and radial, median and ulnar nerve neuropathy of the bilateral upper extremities.  See June 2007 private treatment record and VA examinations dated in August 2011 and March 2015.  The Veteran is also in receipt of service connection for type II diabetes mellitus.

Regarding the issue of whether the Veteran's neuropathy of the bilateral upper extremities is secondary to his service-connected type II diabetes mellitus, the record contains conflicting medical opinion.  The January 2007 VA examiner provided the opinion that the neuropathy of  the bilateral upper extremities is more likely related to the bilateral carpal tunnel syndrome, which is less likely than not related to diabetes.  He did not provide an explanation in support of his opinion.  A VA medical opinion dated in August 2011 provided the opinion that the Veteran's peripheral neuropathy of the bilateral upper extremities, which started 20 years ago, and preceded diabetes is not due to diabetes mellitus.  In contrast, a VA examiner in March 2015 provided the opinion that the Veteran has diabetic neuropathy of the radial, median and ulnar nerves of the bilateral upper extremities.

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current neuropathy of the bilateral upper extremities is caused by his service-connected type II diabetes and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for radial, median and ulnar neuropathy of the bilateral upper extremities is warranted.


ORDER

Entitlement to service connection for radial, median and ulnar neuropathy of the right upper extremity (dominate) secondary to service-connected type II diabetes mellitus is granted.

Entitlement to service connection for radial, median and ulnar neuropathy of the left upper extremity secondary to service-connected type II diabetes mellitus is granted.








REMAND

The Veteran contends that his current low back disorder is caused by or aggravated by his service-connected left knee and foot disabilities.  A March 2009 VA examiner provided the opinion that the current lumbar spine condition is not related to the left foot or knee condition as there is nothing in the orthopedic literature to support such an association.  However, the examiner did not provide an opinion on whether the Veteran's service-connected disabilities aggravated his low back disorder.  In light of the foregoing, the Board finds that the Veteran should be provided with a new VA examination and opinion. 

An April 2002 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disorder and the Veteran did not appeal this decision.  The notice letter sent to the Veteran in December 2007 did not inform the Veteran that his service connection claim for a right knee disorder was previously denied in April 2002, that RO would need to receive new and material evidence to reopen the claim or explain what new and material evidence means.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Thus, the Veteran should be provided with such notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice with respect to the Veteran's claim to reopen entitlement to service connection for a right knee disorder to include an explanation of new and material evidence.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2. Schedule the Veteran for a VA examination with respect to the service connection claim for a low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any low back disorder found on examination or in the medical records is at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or aggravated (chronically worsened) by the Veteran's service-connected left knee and foot disability. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth. 

3. Upon completion of the foregoing, readjudicate the Veteran's claims to reopen entitlement to service connection for a right knee disorder and entitlement to service connection for a low back disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


